Title: From James Madison to Frances Wright, 20 November 1820
From: Madison, James
To: Wright, Frances


                
                    Madam
                    Montpellier Novr. 20. 1820.
                
                I received very lately your letter of June 28th. with a Copy of the Tragedy of Altorf. I had not before seen it, although its favorable reception on American Theatres had made it Known to me. This reception is the best species of proof that its dramatic structure is well calculated to give force to the just & lofty sentiments of patriotism by which the performance is distinguished. No better praise can be given to genius than that it selects such Subjects for the exertion of its powers. And it is honorable for the Country in which such subjects & sentiments find the greatest number of responsive bosoms. I tender you Madam, my thanks for your polite attention: and permit me to add my wishes that your talents may continue to be successfully employed in rendering the Muses auxiliaries to the cause of virtue & liberty. With great respect
                
                    (Signed) James Madison
                
            